Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 4/11/2022, have been examined.   Claims 1, 11, and 17 have been amended.  Claims 1-18 and 23 are pending.

Claim Objections Withdrawn
Regarding the amended claims, the objections to claims 1, 11 and 17 for using acronyms without proper definitions are withdrawn.

Response to Arguments/Amendments

The applicant argues that the references do not disclose "a first network node receiving a first combined signal comprising a first message transmitted by a first UE and a second message transmitted by a second UE; ... [and] [a] second network node receiving a second combined signal comprising the first message and a third message transmitted by a third UE that is different than the second UE.”   However, the examiner respectfully disagrees.  Zhu discloses that a NOMA communication system includes multiple wireless access points (eNodeBs) (para. 133, lines 13-15), each of the eNodeB communicates with a plurality of UEs.   Gesbert’s Fig. 10 clearly illustrates that base station 1 on the left communicates with the multiple mobile devices (for example, mobile 1 and mobile 2) and the base station 2 in middle communicates with multiple mobiles as well ( for example, mobile 2 and mobile 4).  The first network node (base station 1) receives a first message transmitted by the first UE (mobile 1) and a second message transmitted by a second UE (mobile 2). The second network node (base station 2 in the middle) receives the combined singled signal comprising the first message and a third message transmitted by a third UE (mobile 4) that is different than the second UE (mobile 2).  It is because mobile 4 is different from mobile 2. 

In addition, the applicant argues that references do not teak or suggest: “the second network node receiving the decoded first message …, the second network node using the decoded first message …”  The Office, however, has not met its burden to support its inherency/implicit claim.   However, the examiner respectfully disagrees.  As explained in the previous Office action, Gesbert discloses “the network would coordinate their coding or decoding operations on the basis of global channel l state and user data among several cells.”  Gesbert’s Fig. 10 clearly illustrates that the communication system includes multiple base stations. Each base station communicates multiple mobiles When the coordinated decoding operation is used among several cells, it means that “the second network node using the decoded first message transmitted by the first network node to decode the third message from the second combined signal”  as recited in the amended claim.  

Hence, amended claim 1 is rejected on the reasons explained above. The remaining claims are rejected accordingly. 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9, 11-15, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (USPub: 2015/0312074, hereinafter referred to as Zhu) in view of Gesbert et al. ("Multi-Cell MIMD Cooperative Networks: A New Look at Interference", IEEE JOURNAL ON SELECTED AREAS IN COMMUNICATIONS, Vol . 28, No. 9, December 2010, hereinafter referred to as Gesbert). 

Regarding claim 1, Zhu discloses 
a method in a communication network, the method comprising:
a first network node receiving a first combined signal comprising a first message transmitted by a first user equipment (UE) and a second message transmitted by a second UE (Fig. 3 and 4, para. 45, wherein each eNB receives NOMA metric associated with a plurality of UEs);
the first network node decoding the first message (step 440 in FIG. 4 for decoding the message).
Although Zhu discloses everything as applied above,  Zhu does not explicitly disclose the first network node using a backhaul link to transmit the decoded first message.  However, this concept is well known in the art as disclosed by Gesbert. In the same field of endeavor, Gesbert discloses 
the first network node using a backhaul link to transmit the decoded first message to a second network node (pp. 1381, col. 1, lines 10-12, wherein the backhaul links are used to transmit the decoded messages among the cells (i.e., eNBs)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gesbert’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “bring improvement over traditional per-cell power control” (pp. 1393, col. 1, lines 52-53).
Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert further disclose
the second network node receiving a second combined signal comprising the first message and a third message transmitted by a third UE that is different than the second UE  (Zhu’s Fig. 3 and 4, para. 45 and 91, wherein each eNB receives NOMA metric associated with a plurality of UEs and a neighbor cells (i.e., eNBs) are coordinated together, and the 2nd UE and the 3rd UE are different in Gesbert’s Fig. 10);
the second network node receiving the decoded first message transmitted by the first network node (Gesbert’s pp. 1381, col. 1, lines 10-12, wherein the coordinated decoding information is received by the second base station from the first base station); and
the second network node using the decoded first message transmitted by the first network node to decode the third message from the second combined signal (Gesbert’s pp. 1381, col. 1, lines 10-12, wherein the coordinated decoding operation is based on the decoding information received among the base stations).
  
Regarding claim 2, Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert further disclose
wherein the first network node uses a successive interference cancellation (SIC) based receiver to decode the first message (Gesbert’s pp. 1388, col. 1, lines 14-16, wherein SIC is achieved at the BSs based on the decoded the messages).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gesbert’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “bring improvement over traditional per-cell power control” (pp. 1393, col. 1, lines 52-53).

Regarding claim 3, Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert further disclose
the first network node obtaining first channel gain information indicating the gain of a first channel between the first network node and the first UE (Gesbert’s pp. 1394, col. 2, lines 23-25, wherein hm,l,k  are the channel gains for mobiles); 
the first network node obtaining second channel gain information indicating the gain of a second channel between the first network node and the second UE (Gesbert’s pp. 1394, col. 2, lines 23-25, wherein hm,l,k  are the channel gains for mobiles);
the first network node obtaining a first rate demand for the first UE (Gesbert’s section III discloses the capacity (i.e., rate) for the system, e.g., equation 14 illustrating an achievable rate calculation); 
determining a maximum achievable rate for the first UE based on at least the first channel gain information and the second channel gain information (Gesbert’s section III discloses the capacity (i.e., rate) for the system, e.g., equation 14 illustrating an achievable rate calculation); and
the first network node determining whether the first rate demand for the first UE is greater than the determined maximum achievable rate for the first UE (Gesbert’s pp. 1388, col. 2, lines 5-8 and pp.1400, col. 1, line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gesbert’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “bring improvement over traditional per-cell power control” (pp. 1393, col. 1, lines 52-53).

Regarding claim 4, Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert further disclose
the first network node determining a non-orthogonal multiple access (NOMA) scheme based on the determination of whether the first rate demand for the first UE is greater than the determined maximum achievable rate for the first UE (Zhu’s FIG. 4 and Gesbert’s pp. 1388, col. 2, lines 5-8 and pp.1400, col. 1, line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gesbert’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “bring improvement over traditional per-cell power control” (pp. 1393, col. 1, lines 52-53).

Regarding claim 5, Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert further disclose
the second network node using the first message received from the first network node to decode the third message from the second combined signal (Gesbert’s Fig. 10 and Zhu’s FIG. 3 and 4, wherein decoding of combined messages in the sense of said claims is implicitly present in a NOMA system with cooperation among base stations).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gesbert’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “bring improvement over traditional per-cell power control” (pp. 1393, col. 1, lines 52-53).

Regarding claim 7, Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert further disclose
the first network node using the decoded first message to decode the second message from the first combined signal; and
the first network node using the backhaul link to transmit the decoded second message to the second network node (Gesbert’s Fig. 10 and Zhu’s FIG. 3 and 4, wherein decoding of combined messages in the sense of said claims is implicitly present in a NOMA system with cooperation among base stations).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gesbert’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “bring improvement over traditional per-cell power control” (pp. 1393, col. 1, lines 52-53).

Regarding claim 9, Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert further disclose
the second network node using the first and second messages received from the first network node to decode the third message from the second combined signal (Gesbert’s Fig. 10 and Zhu’s FIG. 3 and 4, wherein decoding of combined messages in the sense of said claims is implicitly present in a NOMA system with cooperation among base stations).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gesbert’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “bring improvement over traditional per-cell power control” (pp. 1393, col. 1, lines 52-53).

Regarding claims 11-14, they are substantially the same as claims 1-4, except claims 11-14 are in an apparatus claim format. Gesbert discloses that the method is implemented in a system with multiple of base stations and UEs (Fig. 10). Because the same reasoning applies, claims 11-14 are rejected under the same reasoning as claims 1-4.

Regarding claim 15,  Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert further disclose
use the decoded first message to decode the second message from the first combined signal (Gesbert’s Fig. 10 and Zhu’s FIG. 3 and 4, wherein decoding of combined messages in the sense of said claims is implicitly present in a NOMA system with cooperation among base stations); and 
use the backhaul link to transmit the decoded second message to the second network node (Gesbert’s pp. 1381, col. 1, lines 10-12, wherein the backhaul links are used to transmit the decoded messages among the cells (i.e., eNBs)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gesbert’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “bring improvement over traditional per-cell power control” (pp. 1393, col. 1, lines 52-53).

Regarding claim 17,  Zhu discloses 
a first network node adapted to:
receive a first combined signal comprising a first message transmitted by a first user equipment (UE), and a second message transmitted by a second UE (Fig. 3 and 4, para. 45, wherein each eNB receives NOMA metric associated with a plurality of UEs).
Although Zhu discloses everything as applied above,  Zhu does not explicitly disclose to receive, using a backhaul link a decoded first message  transmitted by  a second network node.  However, this concept is well known in the art as disclosed by Gesbert. In the same field of endeavor, Gesbert discloses 
receive, using a backhaul link, a decoded first message transmitted by a second network (pp. 1381, col. 1, lines 10-12, wherein the backhaul links are used to transmit the decoded messages among the cells (i.e., eNBs)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Gesbert’s method into Zhu’s invention. One of ordinary skill in the art would have been motivated to “bring improvement over traditional per-cell power control” (pp. 1393, col. 1, lines 52-53).
Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert further disclose
a second network node that receives a second combined signal comprising the first message and a third message transmitted by a third UE that is different fran the second UE (Zhu’s Fig. 3 and 4, para. 45 and 91, wherein each eNB receives NOMA metric associated with a plurality of UEs and a neighbor cells (i.e., eNBs) are coordinated together, and the 2nd UE and the 3rd UE are different in Gesber’s Fig. 10); and 
use the decoded first message transmitted by the second network node to decode the second message from the first combined signal (Gesbert’s Fig. 10 and Zhu’s FIG. 3 and 4, wherein decoding of combined messages in the sense of said claims is implicitly present in a NOMA system with cooperation among base stations and the coordinated decoding operation is based on the decoding information received among the base stations)

Regarding claim 23, it is substantially the same as claim 1, except claim 23 is in a format of “a computer program product comprising a non-transitory computer readable medium.”  Zhu discloses the method is implemented by a system which has a memory storing data and executable instruction. Because the same reasoning applies, claim 23 is rejected under the same reasoning as claim 1.

Claims 6, 8, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Gesbert as applied to claims 1, 11 above, and further in view of  Turányi et al. (USPub: 2016,/0164952, hereinafter referred to as Turányi) 

Regarding claim 6, Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert do not explicitly disclose the second network node removing the first message from the second combined signal.  However, this concept is well known in the art as disclosed by Turányi. In the same field of endeavor, Turányi discloses
the second network node removing the first message from the second combined signal (para. 57, lines 8-10); 
after removing the first message from the second combined signal, thereby obtaining a modified second combined signal (para. 57, lines 8-10 and para. 11, lines 12-13, wherein the router (i.e., the second network node) forms a modified message by removing the Interest_name and forwards the modified message).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Turányi’s method into Zhu and Gesbert’s invention. One of ordinary skill in the art would have been motivated to “provide[s] a networking approach that maintains the benefits of ICN” (para. 7, lines 1-2).  
Zhu, Gesbert, and Turányi disclose everything as applied above. Zhu, Gesbert, and Turányi further disclose
the second network node decoding the third message from the second combined signal (Gesbert’s Fig. 10 and Zhu’s FIG. 3 and 4, wherein decoding of combined messages in the sense of said claims is implicitly present in a NOMA system with cooperation among base stations).

Regarding claim 8, Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert do not explicitly disclose the first network node removing the first message from the first combined signal. However, this concept is well known in the art as disclosed by Turányi. In the same field of endeavor, Turányi discloses
the first network node removing the first message from the first combined signal (para. 57, lines 8-10); 
after removing the first message from the first combined signal, thereby obtaining a modified first combined signal (para. 57, lines 8-10 and para. 11, lines 12-13, wherein the router (i.e., the second network node) forms a modified message by removing the Interest_name and forwards the modified message).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Turányi’s method into Zhu and Gesbert’s invention. One of ordinary skill in the art would have been motivated to “provide[s] a networking approach that maintains the benefits of ICN” (para. 7, lines 1-2).  
Zhu, Gesbert, and Turányi disclose everything as applied above. Zhu, Gesbert, and Turányi further disclose
the first network node decoding the second message from the modified first combined signal (Gesbert’s Fig. 10 and Zhu’s FIG. 3 and 4, wherein decoding of combined messages in the sense of said claims is implicitly present in a NOMA system with cooperation among base stations).

Regarding claim 10, Zhu and Gesbert disclose everything as applied above.  Zhu and Gesbert do not explicitly disclose the second network node removing the first and second messages from the second combined signal. However, this concept is well known in the art as disclosed by Turányi. In the same field of endeavor, Turányi discloses
the second network node removing the first and second messages from the second combined signal (para. 57, lines 8-10); 
after removing the first and second messages from the second combined signal, thereby obtaining a modified second combined signal (para. 57, lines 8-10 and para. 11, lines 12-13, wherein the router (i.e., the second network node) forms a modified message by removing the Interest_name and forwards the modified message).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Turányi’s method into Zhu and Gesbert’s invention. One of ordinary skill in the art would have been motivated to “provide[s] a networking approach that maintains the benefits of ICN” (para. 7, lines 1-2).  
Zhu, Gesbert, and Turányi disclose everything as applied above. Zhu, Gesbert, and Turányi further disclose 
the second network node decoding the third message from the modified second combined signal (Gesbert’s Fig. 10 and Zhu’s FIG. 3 and 4, wherein decoding of combined messages in the sense of said claims is implicitly present in a NOMA system with cooperation among base stations).

Regarding claim 16, it is substantially the same as claim 6, except claim 16 is in an apparatus claim format. Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 6.

Regarding claim 18, it is substantially the same as claim 8, except claim 18 is in an apparatus claim format. Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419